DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Claim Objections
Claims 19 and 30 objected to because of the following informalities:  
Claim 19, line 2, the phase “the polarizing plate” should be “the polarizer”, line 3, the phase “the plurality of pixels” should be “the pixels”.
Claim 30, line 2, the phase “10-2 g/m2” should be “10-2 g/m2”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17, 19 and 22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tang US 2017/0131593.
Regarding claim 17, Tang discloses a display device, in at least figs.1 and 2, comprising: 
a display panel (30, 60 and 5) comprising pixels (each pixel includes a display region 301 and a transparent region 302, para.3); and
a polarizing plate (2, 20 or 40, fig.1 shows a polarizing plate with two protective layers, para.40) comprising a polarizer (2, a first polarization layer or a second polarization layer) disposed on an entire surface of the display panel (see fig.2),
wherein:
the polarizer comprises at least one transmission region (22, 202 or 402, para.31) overlapping at least some of the pixels (see fig.2) and polarization regions (21, 201 or 401) excluding the at least one transmission region (see fig.2); and

Regarding claim 19, Tang discloses the at least one transmission region of the polarizer overlaps with 10% to 90% of a display region of each pixel among the pixels (see fig.2, the at least one transmission region of the polarizer overlaps with about 25% of a display region of each pixel among the pixels of a display).
Regarding claim 22, Tang discloses the at least one transmission region has a line shape (para.29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, 21, 24-27 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 as applied to claim 17 above, and further in view of Hatanaka US 2015/0301251.
Regarding claim 18, Tang does not explicitly disclose the polarizer comprises a dichroic material.
Hatanaka discloses a display device, in at least figs.1-4h, the polarizer (a patterned liquid crystal cured layer) comprises a dichroic material (Abstract and para.26) for the purpose of forming a polarizing plate (Abstract and para.26).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizer comprises a dichroic material as taught by Hatanaka in the display device of Tang for the purpose of forming a polarizing plate.
Regarding claim 20, Tang does not explicitly disclose an adhesive film disposed between the polarizing plate and the display panel.
Hatanaka discloses a display device, in at least figs.1-4h, an adhesive film (adhesive agent, para.91) disposed between the polarizing plate (1 or 10) and the display panel (display device) for the purpose of attaching the polarizing plate to the display panel (para.91).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive film disposed between the polarizing plate and the display panel as taught by Hatanaka in the display device of Tang for the purpose of attaching the polarizing plate to the display panel.
Regarding claim 21, Tang discloses a group transmittance of the at least one transmission region is 80% or more (see fig.2 and para.40 and 41, it’s about 100% because the transmission region 202 or 402 does not absorb the light entering or outgoing the positions of the transparent regions 302 and para.30).

Hatanaka discloses a display device, in at least figs.1-4h, a group transmittance of the polarization regions (region (B) which has 410 as shown in fig.1, para.11 and 12) is 40% to 45% (para.11 and abstract) for the purpose of forming a polarizer (Abstract and para.11).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a group transmittance of the polarization regions is 40% to 45% as taught by Hatanaka in the display device of Tang for the purpose of forming a polarizer.
Regarding claim 24, Tang in view of Hatanaka discloses a first protective film (3) disposed directly on a first side of the polarizer (2), and wherein the polarizer is disposed between the first protective film and the adhesive film for the purpose of attaching the polarizing plate to the display panel (para.91). The reason for combining  is the same as claim 20.
Regarding claim 25, Tang discloses a second protective film (1) disposed directly on a second side of the polarizer (see fig.1), the second side opposing the first side (see fig.1).
Regarding claim 26, Tang does not explicitly disclose at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC).
Hatanaka discloses a protective film comprises triacetyl cellulose (TAC) (para.287) for the purpose of forming a protective film for protecting the polarizer (para.287).

Regarding claim 27, Tang in view of Hatanaka discloses the adhesive film is disposed between the second protective film (1) and the display panel for the purpose of attaching the polarizing plate to the display panel (para.91). The reason for combining is the same as claim 25.
Regarding claim 32, Tang does not explicitly disclose a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm.
Hatanaka discloses a display device, in at least figs.1-4h, a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm (para.57 discloses 1-5 µm) for the purpose of forming a polarizer (para.57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm as taught by Hatanaka in the display device of Tang for the purpose of forming a polarizer.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593.
Regarding claim 23, Tang does not explicitly disclose the at least one transmission region has a dot shape. It has been judiciarily determined that changing in shapes has been obvious to one of ordinary skill in the art (MPEP 2144.04.IV.B). The at least one transmission region has a dot shape performs the same function as the at least one transmission region with other shapes such as a line shape or polygonal shape for transmiting natural light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the at least one transmission region has a dot shape in the display device of Tang for the purpose of transmiting natural light.

Claims 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 in view of Hatanaka US 2015/0301251 as applied to claim 24 above, and further in view of Chen US 2015/0131035.
Regarding claim 28, Tang in view of Hatanaka does not explicitly disclose a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (AR) disposed on the first side of the polarizer (134); and a barrier film (170) disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film (two layers 180 bonds to each other with 134 acting as an protective film) such that the barrier film is disposed between the surface treatment film and the 
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer as taught by Chen in the display device of Tang in view of Hatanaka for the purpose of enhancing reliability of the polarizing plate having antireflection function.
Regarding claim 29, Tang in view of Hatanaka does not explicitly disclose a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (182, the upper HC) disposed directly on the first protective film (184, the upper 184); and a barrier film (170) disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer (see fig.28) for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the 
Regarding claim 30, Chen discloses the barrier film has: a water vapor transmission rate of 10-2 g/m2 per day or less (para.84); and a transmittance of 90% or more (it’s well-known to have the barrier film with a transmittance of 90% or more to have/maintain the high transmittance of the unpolarizing/transmission region, para.47 and abstract) for the purpose of having the barrier film with good moisture blocking (para.84) and have/maintain the high transmittance of the unpolarizing/transmission region. The reason for combining is the same as claim 28.
Regarding claim 31, Chen discloses the surface treatment film comprises at least one of a hard coating layer, an anti-reflection layer (128), an anti-adhesion layer, an anti-diffusion layer, and an anti-glare layer for the purpose of having the polarizing plate having antireflection function (para.89). The reason for combining is the same as claim 28.

Claims 18, 20 and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang US 2017/0131593 as applied to claim 17 above, and further in view of Chen US 2015/0131035.
Regarding claim 18, Tang does not explicitly disclose the polarizer comprises a dichroic material.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the polarizer comprises a dichroic material as taught by Chen in the display device of Tang for the purpose of forming a polarizing plate with the ability to polarizer light.
Regarding claim 20, Tang does not explicitly disclose an adhesive film disposed between the polarizing plate and the display panel.
Chen discloses a display device, in at least figs.5-28, an adhesive film (adhesive layer, para.52 and 55) disposed between the polarizing plate (54) and the display panel (46) for the purpose of attaching the polarizing plate to the display panel (para.52).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an adhesive film disposed between the polarizing plate and the display panel as taught by Chen in the display device of Tang for the purpose of attaching the polarizing plate to the display panel.
Regarding claim 24, Tang in view of Chen discloses a first protective film (3) disposed directly on a first side of the polarizer (2), and wherein the polarizer is disposed between the first protective film and the adhesive film for the purpose of attaching the polarizing plate to the display panel (para.52). The reason for combining is the same as claim 20.
Regarding claim 25, Tang discloses a second protective film (1) disposed directly on a second side of the polarizer (see fig.1), the second side opposing the first side (see fig.1).
Regarding claim 26, Tang does not explicitly disclose at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC).
Chen discloses a protective film comprises triacetyl cellulose (TAC) (106) for the purpose of forming a protective film for supporting and protecting the polarizer (para.52).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective film comprises triacetyl cellulose (TAC) as taught by Chen in the display device of Tang in order to have at least one of the first protective film and the second protective film comprises triacetyl cellulose (TAC) for the purpose of forming a protective film for supporting and protecting the polarizer.
Regarding claim 27, Tang in view of Chen discloses the adhesive film is disposed between the second protective film (1) and the display panel for the purpose of attaching the polarizing plate to the display panel (para.52). The reason for combining is the same as claim 25.
Regarding claim 28, Tang does not explicitly disclose a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer.

 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed on the first side of the polarizer; and a barrier film disposed directly on the surface treatment film, wherein the barrier film is disposed directly on the first protective film such that the barrier film is disposed between the surface treatment film and the first side of the polarizer as taught by Chen in the display device of Tang for the purpose of enhancing reliability of the polarizing plate having antireflection function.
Regarding claim 29, Tang does not explicitly disclose a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer.
Chen discloses a display device, in at least figs.5-28, a surface treatment film (182, the upper HC) disposed directly on the first protective film (184, the upper 184); and a barrier film (170) disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a surface treatment film disposed directly on the first protective film; and a barrier film disposed directly on the surface treatment film, wherein the surface treatment film is disposed between the barrier film and the first side of the polarizer as taught by Chen in the display device of Tang for the purpose of enhancing reliability of the polarizing plate (para.89) and protecting the first protective film.
Regarding claim 30, Chen discloses the barrier film has: a water vapor transmission rate of 10-2 g/m2 per day or less (para.84); and a transmittance of 90% or more (it’s well-known to have the barrier film with a transmittance of 90% or more to have/maintain the high transmittance of the unpolarizing/transmission region, para.47 and abstract) for the purpose of having the barrier film with good moisture blocking (para.84) and have/maintain the high transmittance of the unpolarizing/transmission region. The reason for combining is the same as claim 28.
Regarding claim 31, Chen discloses the surface treatment film comprises at least one of a hard coating layer, an anti-reflection layer (128), an anti-adhesion layer, an anti-diffusion layer, and an anti-glare layer for the purpose of having the polarizing plate having antireflection function (para.89). The reason for combining is the same as claim 28.


Regarding claim 32, Tang does not explicitly disclose a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm.
Chen discloses a display device, in at least figs.5-28, a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm (para.57 discloses few microns to 30 microns) for the purpose of forming a polarizer (para.57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a thickness of the polarizer is greater than or equal to 1 µm and less than or equal to 30 µm as taught by Chen in the display device of Tang for the purpose of forming a polarizer.


Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang US 2014/0292839 (figs.1-3, para.27 and 28), Kim US 2008/0259232 (figs.1-8), Fang US 2015/0350633 (para.42, figs.3-10) can be primary reference as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIA X PAN/            Primary Examiner, Art Unit 2871